ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Forrester Construction Company             )      ASBCA No. 61513
                                           )
Under Contract No. W91236-13-C-0063        )

APPEARANCES FOR THE APPELLANT:                    John C. Person, Esq.
                                                   Person & Craver LLP
                                                   Washington, DC                           I
                                                  Robert J. Symon, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC
                                                                                            I
APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Richard P. White, Esq.
                                                  Raymond 0. Schlee, Esq.
                                                  Mark R. Higgins, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Baltimore

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed wit

      Dated: January 15, 2019

                                                                                            I
                                                                                            I
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

                                                                                            I
                                                                                            t




                                                                                            I
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61513, Appeal of Forrester Construction
Company, rendered in conformance with the Board's Charter.

      Dated:
                                                                                            t
                                                                                            f
                                               JEFFREY D. GARDIN                            i
                                               Recorder, Armed Services
                                               Board of Contract Appeals
                                                                                            f
                                                                                            I
                                                                                            I
                                                                                            l